DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Information Disclosure Statement
The submitted information disclosure statements (IDS) submitted have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 17 and 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SIMMONS (U.S. Patent 10,387,826).
Regarding claims 1, 9 and 17,
Simmons teaches a server (see 101 in figure 1) that shares key information to a portable terminal, the server comprising:
processing circuitry configured to deliver the key information to the portable terminal (see 102-104 in fig. 1 which function to transmit data such that the data reaches local computer 105 and at least handheld hardware units 107 (at least units 107 correspond to the “portable terminal” of the claim)), 
wherein the key information is associated with an object equipped with a control device, the control device performing a predetermined control to the object when the control device receives the key information from an external terminal (column 7:55-column 8:11 teach that central server 101 configures handheld units 107 such that authorized access is provided to the vehicles wherein the hand held unit is able to transmit an authorized identification code whereby the user may be able to unlock the vehicle doors and start the ignition), and
wherein the key information includes restriction information, the restriction information setting a restriction content for the predetermined control (Simmons teaches in at least column 5:3-7 that permissions may be set for each individual to grant full access, limited, or engine start access to a vehicle).
Regarding claims 2, 10 and 18,
Simmons teaches that the predetermined control is one of (4) unlocking a vehicle and (ii) starting an engine of the vehicle (col. 5:3-7 teaches setting permissions for each individual to grant full access, limited, or engine start access to a vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 11-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIMMONS (U.S. Patent 10,387,826) in view of RAMNANI (US Publication 2014/0066044).
Regarding claims 3, 11 and 19,
Simmons teaches the server according to claim 1, but fails to expressly teach that the processing circuitry is configured to add transfer information to the key information, the transfer information permitting a transfer of the key information from the portable terminal to the external terminal.
RAMNANI teaches a delivery device (206 in fig. 2) further comprising an information transmitting unit (206b) and an information generation unit (206a) configured to add transfer information to the first information that is delivered to the user terminal (202/204 in [0041]), the second information being information that allows the first information to be transferred between the user terminal (202/204 per [0041]) and a third-party terminal (204/202 per [0041]) without the delivery device (206) ([0079]
teaches that server 206 sends verifying information to 202 and 204, which permits the direct exchange of information between device 202 and device 204 as a one-to-one encounter), and
the user terminal (202/204) includes a terminal-to-terminal communication unit (see discussion of one-to-one encounter in [0079]) configured to transmit the first information to the third-party terminal in response to an input operation by a user, when the user terminal receives the first information to which the second information has been added, from the delivery device ([0050] teaches that device 204 is used to accept a request via “click” on device 204 after which, first information is sent to device 202; [0079] teaches a one-to-one encounter).
Before the effective filing date of the invention, it would have been obvious to modify the Simmons device, per the teachings of Ramnani, providing a means of permitting the direct exchange of information between terminal devices which are within very close proximity where the likelihood that they are initiating a data exchange is highly certain.

Regarding claims 4, 12 and 20,
The server according to claim 3, wherein the processing circuity is further configured to add the restriction information to the key information (col. 7:62-64 of Simmons teaches “authorized access can be limited by time of access, amount of access, type of access or similar restrictions”) when the transfer information is added to the key information, and 
wherein, when the portable terminal receives the key information to which the transfer information and the restriction information have been added, the portable terminal transmits the key information to the external terminal (RAMNANI teaches an information transmitting unit (206b) and an information generation unit (206a) configured to add transfer information to first information that is delivered to the user terminal (202/204 in [0041]), the second information being information that allows the first information to be transferred between the user terminal (202/204 per [0041]) and a third-party terminal (204/202 per [0041]; [0079] teaches that server 206 sends verifying information to 202 and 204, which permits the direct exchange of information between device 202 and device 204 as a one-to-one encounter).

Regarding claims 5 and 13,
The server according to claim 3, wherein the processing circuitry is further configured to add use restriction information to the key information (column 8:4-15 teaches, “…the user can operate the functions that the administrator has pre-authorized for the user. For example, if the use is a sales staff, the user may be able to unlock the vehicle doors and start the ignition. Additional authorization by be required to test drive the vehicle. If authorization is not provided, the in-vehicle module will allow starting the engine, however, it the vehicle transmission is put in drive, a stop engine signal will be transmitted and the driver will not be able to drive the vehicle”) when the processing circuitry adds the transfer information to the key information, and
wherein, when the portable terminal receives the key information to which the transfer information and the use restriction information have been added, the portable terminal transmits the key information to the external terminal (RAMNANI teaches an information transmitting unit (206b) and an information generation unit (206a) configured to add transfer information to first information that is delivered to the user terminal (202/204 in [0041]), the second information being information that allows the first information to be transferred between the user terminal (202/204 per [0041]) and a third-party terminal (204/202 per [0041]; [0079] teaches that server 206 sends verifying information to 202 and 204, which permits the direct exchange of information between device 202 and device 204 as a one-to-one encounter).

Regarding claims 6 and 14,
Simmons teaches that the use restriction information is one of (i) period restriction information for restricting use of the object to a time period and (ii) region restriction information for restricting use of the object to a region (col. 7:62-65 teaches that “authorized access can be limited by time of access, amount of access, type of access or similar restrictions. After completion of the configuration, the module enters operating mode parked 730 or driving 740”).
Allowable Subject Matter
Claims 7, 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 15,
The prior art of record fails to teach processing circuitry further configured to add sharer restriction information to the key information when the transfer information is added to the key information, the sharer restriction information being information that allows the key information to be transferred only between the portable terminal and a particular external terminal belonging to a particular group, and 
	wherein, when the portable terminal receives the key information to which the transfer information and the sharer restriction information have been added, the portable terminal transmits the key information to only the particular external terminal.
Claims 8 and 16 are objected to due to their dependency upon base claims 7 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689